Exhibit 10.4

FORM OF PARENT LOCK-UP AGREEMENT

March 3, 2010

Max Capital Group Ltd.

Max House

2 Front Street

Hamilton, HM 11

Bermuda

Re: Max Capital Group Ltd. – Lock-Up Agreement

Ladies and Gentlemen:

1. In connection with the Agreement and Plan of Amalgamation (the “Plan of
Amalgamation”), dated as of March 3, 2010, by and among Harbor Point Limited, a
Bermuda exempted company (the “Company”), Max Capital Group Ltd., a Bermuda
exempted company (“Parent”), and Alterra Holdings Limited, a Bermuda exempted
company and a wholly owned subsidiary of Parent (the “Amalgamation Sub”), the
undersigned has agreed, as set forth below, to refrain from disposing of Parent
voting common shares (the “Parent Common Shares”) and other securities of Parent
held by it subject to, and in accordance with, the terms set forth below.
Capitalized terms used in this letter agreement (this “Agreement”) and not
otherwise defined herein shall have the meanings assigned to them in the Plan of
Amalgamation.

2. The undersigned is the record and beneficial owner (as defined in Rule 13d-3
of the Exchange Act, which meaning will apply for all purposes of this Agreement
whenever the term “beneficial” or “beneficially” is used), as of the date
hereof, of the Parent Common Shares, restricted Parent Common Shares (“Parent
Restricted Shares”), restricted share units (“Parent Restricted Share Units”),
options to acquire Parent Common Shares (“Parent Stock Options”) and warrants to
acquire Parent Common Shares (“Parent Warrants”) to the extent applicable set
forth on Schedule I attached hereto, which as of the date hereof constitutes all
of the Parent Common Shares and other securities convertible into or exercisable
for any Parent Common Shares, whether vested or unvested, owned of record or
beneficially by the undersigned (such Parent Common Shares, Parent Restricted
Shares, Parent Restricted Share Units, Parent Stock Options and Parent Warrants,
together with (a) any Parent Common Shares issued on the exercise of Parent
Stock Options and Parent Warrants, (b) any Restricted Parent Common Shares that
vest after the date of this Agreement and (c) any Parent Common Shares or other
securities of Parent acquired following the date of this Agreement but prior to
the Effective Time are collectively referred to as the “Subject Shares”). For
the avoidance of doubt, Subject Shares shall not include Parent Common Shares or
other securities of Parent acquired by the undersigned in open market
transactions after the Effective Time.

3. In consideration of the willingness of the Company, Parent and the
Amalgamation Sub to enter into the Plan of Amalgamation, the benefits received
by the



--------------------------------------------------------------------------------

undersigned in connection with the consummation of the Amalgamation, and of
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned agrees that, during the period from the
date of this Agreement until one hundred eighty (180) days following the
Effective Time (the “Lock-Up Period”), subject to Section 4 below, the
undersigned will not, and will not offer or agree to, directly or indirectly,
(a) sell (including any short sale), transfer, tender, encumber, assign or
otherwise dispose of or (b) enter into any contract, option, derivative, swap,
hedging or other agreement or arrangement or understanding (including any profit
or loss-sharing arrangement) with respect to or related to, any Subject Shares
which the undersigned owns of record or beneficially, except (i) in a
transaction required under applicable Law or (ii) with the prior written
approval of at least a majority of the members of the board of directors of
Parent (and, in the case of any transfer prior to the Effective Time, the prior
written approval of the Company). For the avoidance of doubt, the foregoing
restrictions are expressly agreed to preclude the undersigned from engaging in
any hedging or other transaction that is designed to or that reasonably could be
expected to lead to or result in a sale or disposition of the Subject Shares (or
the economic benefit thereof) even if such Subject Shares would be disposed of
by someone other than the undersigned. Such prohibited hedging or other
transactions would include without limitation any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Subject Shares or with respect to any security that includes, relates to,
or derives any significant part of its value from such Subject Shares.

4. Notwithstanding the foregoing, the undersigned may (a) transfer Subject
Shares to (i) any Affiliate of the undersigned or (ii) if the undersigned is an
individual, to any Family Transferee (provided, however, that in any such case,
it shall be a condition to the transfer that the transferee execute an agreement
stating that the transferee is receiving and holding any such Subject Shares
subject to the provisions of this Agreement and there shall be no further
transfer of such Subject Shares except in accordance with this Agreement),
(b) with respect to any equity awards or warrants owned by the undersigned that
would expire during the Lock-Up Period, surrender or otherwise dispose of such
equity awards or warrants to Parent in connection with the exercise thereof and
(c) sell, transfer, tender, assign, surrender or otherwise dispose of Subject
Shares to Parent or to any other Person to satisfy the payment of withholding
income or other applicable taxes resulting from the vesting or exercising of any
equity awards of Parent owned of record or beneficially by the undersigned. In
the case of a disposition under clause (c) above, the undersigned agrees to
provide documentation and information to Parent supporting the sale of a
specified number of Parent Common Shares at least three (3) Business Days prior
to any such disposition. The undersigned also agrees and consents to the entry
of stop transfer instructions with Parent’s transfer agent and registrar against
the transfer of the undersigned’s Subject Shares except in compliance with the
foregoing restrictions. For the purposes of this Agreement, “Family Transferee”
shall mean a (x) Shareholder’s spouse, immediate family members or lineal
descendants or (y) any trust, the beneficiaries of which, or corporation,
limited liability company or partnership, the shareholders, members or general
or limited partners of which, include only persons described in clause (x). In
addition, to the extent that the undersigned is an individual, the transfer
restrictions set forth in this Agreement shall not apply following the
undersigned’s death, termination of employment by Parent or any of its
subsidiaries for “Disability,” termination of employment by Parent of any of its
subsidiaries without “Cause,” termination of employment by the undersigned for
“Good Reason,” termination of employment for “Retirement” or due to a “change in
control” (each as defined in the applicable agreements between the undersigned
and Parent).

 

2



--------------------------------------------------------------------------------

5. Subject to paragraph 6, hereof, the undersigned hereby agrees that, until the
Plan of Amalgamation is terminated in accordance with its terms, it shall, and
shall use reasonable best efforts to cause its Representatives to, comply with
the covenants set forth in Section 5.4(a) of the Plan of Amalgamation applicable
to the Company as if such covenants were applicable to the undersigned.

6. All agreements and understandings made herein shall be made solely in the
undersigned’s capacity as a holder of Subject Shares and, to the extent the
undersigned is a director or officer of Parent, not in the undersigned’s
capacity as a director or officer of Parent. For the avoidance of doubt, the
Company and the undersigned acknowledge and agree that (a) to the extent the
undersigned is a director of Parent, the undersigned shall be free to act in his
or her capacity as a director of Parent in accordance with his or her duties to
Parent, (b) nothing herein shall prohibit or restrict any person described in
clause (a) above from taking any action in facilitation of the exercise of his
or her duties pursuant to the Plan of Amalgamation (including pursuant to
Section 5.4 thereof) or otherwise, (c) to the extent the undersigned is an
officer of Parent, nothing herein shall prohibit or restrict the undersigned
from taking any action, or failing to take any action, in his or her capacity as
an officer of Parent and in facilitation of the exercise of his or her duties to
Parent as the undersigned determines in good faith is required to comply with
the direction of the board of directors of Parent and (d) no action taken by any
person described in clauses (a) through (c) above acting in the capacities
described therein shall be deemed to be a breach or violation by the undersigned
of this Agreement.

7. Except as expressly provided in this Agreement, the undersigned may not
assign any rights or delegate any obligations under this Agreement without the
prior written consent of Parent. Parent may not assign this Agreement without
the prior written consent of the undersigned. Any such purported assignment or
delegation made in violation of the foregoing shall be null and void (in
addition to any other remedy to which the other party is entitled at law or in
equity in connection with such violation).

8. The undersigned hereby permits the Company and Parent to publish and disclose
in any proxy statement or prospectus (including any document or schedule filed
with the SEC) the undersigned’s identity and ownership of Subject Shares and the
nature of its commitments, arrangements and understandings pursuant to this
Agreement.

9. This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the Laws of Bermuda, without giving effect to its
principles or rules of conflict of Laws.

10. The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which such party is
entitled at law or in equity. Moreover, and in recognition of the foregoing,
each of the parties hereby waives (a) any defense in any action for specific
performance of this Agreement that a remedy at law would be adequate and (b) any
requirement under any law for any party to post security as a prerequisite to
obtaining equitable relief.

 

3



--------------------------------------------------------------------------------

11. Each party irrevocably and unconditionally consents, agrees and submits to
the jurisdiction of the Bermuda Supreme Court (and appropriate appellate courts
therefrom) (the “Chosen Courts”), for the purposes of any litigation, action,
suit or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each party agrees to commence any litigation, action, suit
or proceeding relating hereto only in the Bermuda Supreme Court, or if such
litigation, action, suit or other proceeding may not be brought in such court
for reasons of subject matter jurisdiction, in the other appellate courts
therefrom or other courts of Bermuda. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any litigation, action, suit or
proceeding arising out of this Agreement in the Chosen Courts, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such litigation, action, suit or proceeding brought
in any such court has been brought in an inconvenient forum. The parties agree
that a final judgment in any such litigation, action, suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by applicable Law.

12. The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of this Agreement is
not affected in any manner adverse to any party. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the terms of this Agreement remain as
originally contemplated to the fullest extent possible.

13. This Agreement may not be amended except by an instrument in writing among
the parties. Neither the failure nor any delay by any party hereto in exercising
any right, power or privilege under this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. In addition, (a) no claim or right arising out of this Agreement can
be discharged by any party, in whole or in part, by a waiver or renunciation of
the claim or right unless in writing signed by such party, (b) no waiver that
may be given by any party will be applicable except in the specific instance for
which it is given and (c) no notice to or demand on a party will be deemed to be
a waiver of any obligation of such party and no notice from or demand by a party
will be deemed to be a waiver of such party’s right to take further action
without notice or demand as provided in this Agreement.

14. This Agreement, including the schedule attached hereto, contains the entire
agreement among the parties concerning the subject matter hereof and supersedes
and nullifies all prior agreements, understandings, discussions, negotiations
and undertakings, whether written or oral, among the parties with respect to the
subject matter hereof.

 

4



--------------------------------------------------------------------------------

15. This Agreement may be executed in separate counterparts, each of which shall
be considered one and the same agreement and shall become effective when each of
the parties has delivered a signed counterpart to the other parties, it being
understood that all parties need not sign the same counterpart. Delivery of an
executed signature page of this Agreement by facsimile transmission or
electronic “.pdf” shall be effective as delivery of a manually executed
counterpart hereof.

16. This Agreement shall terminate automatically and without further action by
any party on the earlier of (i) the date on which the Plan of Amalgamation is
terminated in accordance with its terms and (ii) the expiration of the Lock-Up
Period.

[Rest of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

The undersigned understands that the Company, Parent and the Amalgamation Sub
are relying upon this Agreement in entering into the Plan of Amalgamation and in
proceeding towards consummation of the Amalgamation. The undersigned further
understands that this Agreement shall be binding upon the undersigned’s heirs,
legal representatives, successors, and permitted assigns.

 

Very truly yours, [SHAREHOLDER] [                                       
                                              ] [By:  

 

  Name:   Title:]

 

Acknowledged and agreed as of the date first written above: MAX CAPITAL GROUP
LTD. By:  

 

  Name:     Title:  

 

HARBOR POINT LIMITED By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Schedule I

 

Name and Address

   Number of Parent
Common Shares
Owned as of
March 3, 2010    Number of Parent
Stock Options
Owned as of
March 3, 2010    Number of Parent
Restricted Shares
Owned as of
March 3, 2010    Number of Parent
Restricted Share Units
Owned as of
March 3, 2010    Number of Parent
Warrants
Owned as of
March 3, 2010               

 

7